Citation Nr: 0702548	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-42 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
lumbar spine disability.
  
2.  Entitlement to service connection for cholecystitis, to 
include as secondary to the service-connected lumbar spine 
disability.

3.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with spondylosis and 
degenerative disc disease.

4.  Entitlement to a disability rating in excess of 10 
percent for right leg paresthesia due to lumbosacral strain 
with spondylosis and degenerative disc disease.

5.  Entitlement to a disability rating in excess of 30 
percent for depression due to lumbosacral strain with 
spondylosis and degenerative disc disease.

6.  Entitlement to an effective date earlier than May 5, 
2003, for the grant of service connection of depression.

7.  Entitlement to an effective date earlier than May 5, 
2003, for the grant of a separate rating for right leg 
paresthesia.

8.  Entitlement to a total rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  A cervical spine disorder and cholecystitis were not 
clinically evident in service or for years thereafter.

2.  A cervical spine disorder and cholecystitis are not 
causally related to the veteran's active service, any 
incident therein, or any service-connected disability, 
including a lumbar spine disability.

3.  The veteran's orthopedic symptomatology of his lumbar 
spine disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine, or incapacitating 
episodes.  

4.  The veteran's right leg paresthesia is manifested by pain 
and numbness in the right lower extremity; it is not 
characterized by moderate incomplete paralysis.

5.  The veteran's depression is characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood 
and subjective complaints of sleep impairment and 
hypervigilance.  Additionally, the veteran has been accorded 
a Global Assessment of Functioning of 55, at its worst.

6.  VA received the veteran's claim of entitlement to 
individual unemployability and increased schedular ratings 
for each of his service-connected disabilities on May 5, 
2003.  At that time, service-connection was solely in effect 
for a lumbosacral strain.  In July 2004, the RO held that 
service connection was warranted for right leg paresthesia 
and depression because they were secondary to the veteran's 
lumbosacral strain with spondylosis and degenerative disc 
disease.

7.  The veteran has three service-connected disabilities with 
a total combined rating of 60 percent and does not meet the 
threshold requirements for a total rating based on individual 
unemployability.

8.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A cervical spine disorder and cholecystitis were not 
incurred during active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2006).

2.  The criteria for the assignment of a disability rating in 
excess of 40 percent for a lumbosacral strain with 
spondylosis and degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235-5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
Codes 5285-5295).

3.  The criteria for a separate initial disability rating in 
excess of 10 percent for right leg paresthesia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for a disability evaluation in excess of 30 
percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9435 (2006).

5.  The criteria for an effective date prior to May 5, 2003 
for the award of service connection for right leg paresthesia 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2006).

6.   The criteria for an effective date prior to May 5, 2003 
for the award of service connection for depression have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2006).

7.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2003 and May 2004 letters. 
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2003 and May 2004 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2003 and May 2004, 
prior to the adjudication of the claims in July 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration records, 
private treatment records from San Juan Regional medical 
Center, Douglas Wolfe, M.D., Sentara Hampton General 
Hospital, and VA examination reports dated in January 2004, 
March 2004, and July 2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Service Connection 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Cervical Spine and Cholecystitis
The veteran alleges entitlement to service connection for a 
cervical spine disorder and cholecystitis.  He contends that 
these disorders are attributable to his service-connected 
lumbar spine disability.  Upon review of the evidence of 
record the Board finds that service connection is not 
warranted for either a cervical spine disorder or for 
cholecystitis.

Other than the veteran's lay contentions, the record contains 
no indication that any current cervical spine disorder and 
cholecystitis are causally related to his active service, any 
incident therein, or any service-connected disability.  The 
veteran's service medical records are silent regarding any 
complaint or finding of a cervical spine disorder or 
cholecystitis.   Likewise, the post-service medical evidence 
of record is negative for any notations, complaints or 
findings of a cervical spine disorder and cholecystitis for 
years after service separation.  Moreover, there is no 
indication, nor does the veteran contend, that the competent 
medical evidence of record contains any indication that the 
claimed cervical spine disorder and cholecystitis are related 
to his active service or any incident therein.  In view of 
the foregoing, the Board finds that service connection for 
these disabilities on a direct or presumptive basis is not 
warranted.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

Rather, the veteran contends that service connection for 
these disabilities is warranted on a secondary basis.  He 
argues that his claimed cervical spine disorder and 
cholecystitis are due to his service-connected lumbar spine 
disability.  See 38 C.F.R. § 3.310.

After carefully considering the evidence of record, however, 
the Board finds that the preponderance of the evidence is 
against the claims of service connection for a cervical spine 
disorder and cholecystitis, on a secondary basis.

Although the veteran has presented with complaints and 
received treatment for a cervical spine disorder and 
cholecystitis, there is no indication that these are 
attributable to his service-connected lumbar spine 
disability.  The veteran's assertions regarding his claimed 
disabilities, standing alone, do not provide a basis on which 
to grant his claim of service connection for a cervical spine 
disorder and cholecystitis secondary to his lumbar spine 
disability.  As a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement.  

Regarding the veteran's claim for cholecystitis, as an 
initial matter it is noted that there is no indication that 
the veteran has current disability.  38 C.F.R. § 3.304(f).  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  
Although, in June 1995, the veteran was diagnosed as having 
acute cholecystitis, this resolved after a laparoscopic 
cholecystectomy.  There is no indication in the record that 
the veteran currently suffers from cholecystitis or from any 
residuals from his 1995 a laparoscopic cholecystectomy.  If 
there is no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  

Moreover, the most probative medical evidence of record 
indicates that the veteran's cervical spine disorder and 
cholecystitis are not related to service.  The veteran was 
afforded VA examinations in July 2004.  Regarding his 
cervical spine disorder, a VA examiner opined that it was 
unlikely that the veteran's cervical spine degenerative joint 
disease was related to the veteran's service-connected lumbar 
spine disability.  As to the veteran's cholecystitis, a VA 
examiner opined that the veteran's cholecystitis and 
subsequent laparoscopic cholecystectomy was totally unrelated 
to his lumbar spine disability.  The examiner indicated that 
the veteran's chronic low back pain did not cause the 
abdominal pain; the creation of gallstones; or the 
gallbladder disease that required a cholecystectomy.  

In summary, the Board finds that the veteran's claimed 
cervical spine disorder and cholecystitis were not shown in 
service or for years thereafter, and that probative evidence 
of record indicates that these claimed disabilities are not 
related to or aggravated by his active service, any incident 
therein, or any service-connected disability.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection for a cervical 
spine disorder and cholecystitis.

II.  Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lumbar Spine & Right Leg Paresthesia
On May 5, 2003, the veteran's claim for an increased 
disability rating was received.  At that time, service 
connection was solely in effect for a lumbosacral strain with 
spondylosis and degenerative disc disease.  In light of new 
medical evidence, in July 2004, the RO held that an increased 
disability rating was warranted and separated compensation 
for the veteran's lumbar spine disability into its orthopedic 
and neurological manifestations.  Accordingly, the veteran's 
orthopedic manifestations, the lumbosacral strain with 
spondylosis and degenerative disc disease, warranted a 40 
percent disability rating and his neurological 
manifestations, the right leg paresthesia, warranted a 
separate 10 percent disability rating. 

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the regulations 
revised effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In terms of the changes to the rating criteria, the Board 
will initially address whether a disability rating in excess 
of 40 percent for lumbosacral strain with spondylosis and 
degenerative disc disease is warranted due to the veteran's 
orthopedic manifestations.  In light of the medical evidence 
of record, it is noted that the record lacks the evidence to 
support an evaluation in excess of 40 percent solely for 
orthopedic manifestations of the veteran's service-connected 
lumbar spine disability.  In July 2003, lumbar range of 
motion was flexion to fingertips 10 inches from the floor, 
extension to 15 degrees, lateral flexion to the right was to 
15 degrees and to the left was 5 degrees.  Upon VA 
examination in January 2004, flexion was to 22 degrees, 
extension to 10, lateral flexion to 15 degrees, left lateral 
rotation to 8 degrees and right lateral rotation to 10 
degrees.  In July 2004, VA examination documented flexion to 
30 degrees, with pain; however, the veteran was observed to 
flex his back to approximately 60 degrees while dressing. 
Extension was to 10 degrees, left lateral flexion was to 10 
degrees, right lateral flexion was to 15 degrees, left 
lateral rotation was to 5 degrees and right lateral rotation 
was to 15 degrees.  The medical evidence of record does not 
demonstrate that the veteran's lumbar spine orthopedic 
manifestations result in unfavorable ankylosis of the entire 
thoracolumbar spine such as to warrant a 50 evaluation, or 
unfavorable ankylosis of the entire spine such as to warrant 
a 100 percent evaluation.  Additionally, there is no medical 
evidence of record that the veteran has experienced 
incapacitating episodes of low back pain as defined in VA 
regulations.  Note (1) to revised Diagnostic Code 5293 
provides that, for purposes of evaluations under that 
diagnostic code, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.   

As to the veteran's service-connected neurological 
manifestations of the veteran's service-connected lumbar 
spine disability, the evidence of record demonstrates that 
the veteran has complained of and been treated for pain and 
numbness in the right lower extremity and the RO separately 
evaluated this disability.  VA treatment records and VA 
examinations dated in January 2004 and July 2004 have 
documented complaints have included pain, loss of sensation, 
and numbness; however, there is no objective evidence of 
paralysis.  As the evidence of record does not demonstrate 
moderate incomplete paralysis of the sciatic nerve for either 
lower extremity, a disability ratings in excess of 10 percent 
is not warrant for his right leg paresthesia.  38 C.F.R. § 
4.124, Diagnostic Code 8520 (2006).

In conclusion, the veteran's service-connected lumber spine 
disability is appropriately compensated by a 40 percent 
disability rating for lumbosacral strain with spondylosis and 
degenerative disc disease; and a 10 percent disability rating 
for right leg paresthesia due to lumbosacral strain with 
spondylosis and degenerative disc disease.

Depression
The veteran alleges entitlement to a disability rating in 
excess of 30 percent for his service-connected depression.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2006).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2006).

The veteran's service-connected depression is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9435.  Ratings are 
assigned according to the manifestation of particular 
symptoms.

Under Code 9435, the general rating formula provides as 
follows: a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected depression.  VA treatment records 
from July 2002 demonstrate that the veteran's depression was 
characterized by poor sleep, worthlessness, anhedonia, and 
irritability.  In September 2002, a VA psychiatric consult 
diagnosed the veteran as having an adjustment disorder with a 
depressed mood and assigned a global assessment of 
functioning (GAF) score of 60.  

In July 2003, the veteran underwent a psychological 
evaluation for the Social Security Administration (SSA).   He 
presented with complaints of occasional problems with short 
term memory, concentration, mild anxiety and irritability.  
During the evaluation, the veteran was friendly and 
cooperative; although, somewhat garrulous.  He alleged that 
he was able to trust people within reason.  He denied panic 
attacks, ever being suicidal, getting down on himself, or 
periods of heightened activity.  He stated that he was able 
to enjoy the simple things in life and that he had slept ok 
over the years.  The veteran did not have a history of 
getting angry with people, stricking others, bad debts, 
bankruptcy, or quitting jobs impulsively.  He had never been 
fired.  The veteran was able to do some household chores, 
like dishes, cooking, and shopping for groceries.  He was 
diagnosed as having a mild depressive disorder, not otherwise 
specified, with anxiety and assigned a GAF score of 70.

In July 2004, the veteran was afforded a VA examination.  The 
veteran was appropriate and cooperative during the 
examination.  He presented with complaints of chronic sleep 
problems; however, these were primarily related to his 
physical pain.  He also reported with subjective complaints 
of memory and concentration problems, hypervigilance, and an 
increased startle response.  Upon examination, his affect and 
mood were depressed and anxious.  Speech was coherent and 
thought processes were linear.  There was no evidence of 
psychosis, loosening of associations or suicidal, homicidal, 
or paranoid ideation.  He was oriented in all four spheres 
and he had good recent and remote memory.  He also had good 
recall.  Cognitive functions were grossly intact and insight 
and judgment were fair to good.  The veteran denied 
flashbacks, nightmares, paranoia and hallucinations.  He was 
assigned a GAF score of 55.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Given the veteran's diminished GAF score of 55 which 
represents some moderate difficulty in social, occupational, 
or school functioning; and his documented irritability, and 
depressed and anxious mood, the Board finds, that the 
veteran's symptoms are of such severity as to occasionally 
decrease his work efficiency with intermittent periods of 
inability to perform occupational tasks to a degree that more 
nearly approximates the criteria for the assignment of a 30 
percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, based upon consideration of the evidence of 
record, the Board concludes that the depression is of such a 
severity such as to warrant the assignment of a 30 percent 
evaluation, but no higher.  The Board finds that a 50 percent 
evaluation is not warranted.  Aside from a flattened affect, 
the veteran does not present occupational and social 
impairment with reduced reliability and productivity.  During 
the SSA psychological evaluation and the VA examination the 
veteran's speech was coherent and his thought processes were 
linear.  The veteran has expressly denied any incidence of 
panic attacks.  Neither examination noted any impairment of 
short- and/or long-term memory.  The July 2004 VA examiner 
also indicated that the veteran's cognitive functions were 
grossly intact and that his insight and judgment were fair.  
The veteran has never been fired nor has quit a job 
impulsively.  Additionally, he is able to maintain social 
relationships with his family.  Accordingly, a 50 percent 
evaluation is not warranted.

III.  Earlier Effective Dates
The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2006).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  An 
informal claim must identify the benefit sought.  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and 
informal-for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If the VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In sum, with a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).  With a reopened claim where the new 
and material evidence is received after a final disallowance, 
the effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) and (r) (2006). 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

The Court has held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2006).

Right Leg Paresthesia 
The veteran alleges entitlement to an effective date prior to 
May 5, 2003, for the grant of a separate rating for his right 
leg paresthesia.  On May 5, 2003, the veteran submitted a 
formal claim for an increased rating for his lumbar spine 
disability.  The RO reviewed the medical evidence of record 
an in July 2004, held that the veteran's neurological 
manifestations warranted a separate 10 percent evaluation was 
warranted effective May 5, 2003, the date of claim.  The 
Board has carefully reviewed the medical evidence of record 
and finds that a preponderance of the evidence is against the 
veteran's position that there was an increase in severity of 
the veteran's lumbar spine disability, specifically a 
neurological manifestation attributable to his lumbar spine 
disability, prior to the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2).

Although VA treatment records document complaints of right 
leg pain and numbness prior May 5, 2003, the Board notes that 
a January 2002 rating decision held that a disability rating 
of 40 percent, but no higher, was warranted effective April 
30, 2001.  A March 2001 neurology assessment held that there 
was no evidence of radiculopathy.  A July 2001 VA examiner 
held that there was no evidence of any neurological 
abnormality.  December 2001 electrodiagnostic testing held 
that there was no evidence of peroneal nerve injury. 

The first indication that the veteran was exhibiting a 
neurological component to his service-connected lumbar spine 
disability was in July 2003 Social Security Administration 
examination report.  At that time, straight leg raise was 
positive on the right and the veteran was diagnosed as having 
degenerative disease of the lumbar spine with right side 
radiculopathy.  Upon VA examination in January 2004, although 
an electromyeologram of the lower extremities was negative 
for radiculopathy, the veteran exhibited an almost spastic 
paraspinal muscle and decreased sensitivity to pinprick on 
the right foot.  The veteran did not receive a confirmed 
diagnosis of his neurological manifestation attributed to his 
lumbar spine disability until July 2004.  At that time a VA 
examiner noted a spastic right paraspinous muscle, with no 
sensory defect noted to pinprick and diagnosed the veteran as 
having degenerative joint disease of the lumbar spine with 
pain and limitation of motion and paresthesia of the right 
thigh.

As explained in the law and regulations section above, an 
effective date is based on the date a claim is filed and when 
it is factually ascertainable that an increase in disability 
occurred.  The Board finds that the first probative 
indication of record that the veteran's service-connected 
lumbar spine disability had increased in severity so as to 
exhibited warrant a separate disability rating for his 
neurological manifestations was the July 2004 VA examination 
report that indicated a diagnosis of degenerative joint 
disease of the lumbar spine with pain and limitation of 
motion and paresthesia of the right thigh.

In summary, the Board finds that the competent evidence of 
record does not establish that it was factually ascertainable 
that the symptomatology associated with the veteran's lumbar 
spine disability met the criteria for separate disability 
ratings based upon orthopedic and neurological manifestations 
prior to the date of receipt of his claim on May 5, 2003.  A 
higher disability rating accordingly cannot be assigned prior 
to that date under 38 C.F.R. § 3.400(o).

Depression
The veteran claims entitlement to an effective date earlier 
than May 5, 2003, for the grant of service connection of 
depression.  As noted, an award of service connection 
"[u]nless specifically, provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor."  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2006).

"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 
377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); and 
Wright v. Gober, 10 Vet. App. 343 (1997).

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); Fleshman v. 
Brown, 9 Vet. App. 548 (1996), aff'd Fleshman v. West, 138 
F.3d 1429 (Fed. Cir. 1998); Lalonde v. West, 12 Vet. App. 377 
(1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994), it was 
held that 38 C.F.R. § 3.155(a) defines the term "informal 
claim" to be, in part, any communication or action 
indicating an intent to apply for benefits.  Regulations 
provide that, on receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded and if received within one year from the date it 
was sent, it will be considered filed as of the date of 
receipt of the informal claim.

The veteran's formal claim was received on May 5, 2003, the 
current effective date for the grant of service connection 
for depression.  Specifically, on May 5, 2003, VA received 
the veteran's claim of entitlement to individual 
unemployability and increased schedular ratings for each of 
his service-connected disabilities.  At that time, service-
connection was solely in effect for a lumbosacral strain with 
spondylosis and degenerative disc disease.  In July 2004, the 
RO held that service connection was warranted for depression 
because it was secondary to the veteran's lumbosacral strain 
with spondylosis and degenerative disc disease.

The veteran alleges that he is entitled to an effective date 
prior to the date of claim because his depression was 
documented prior to May 5, 2003.  Prior to May 5, 2003, VA 
treatment records noted the onset of depressive symptoms in 
December 2001 and in April 2002 a VA treatment provider noted 
that the veteran was experiencing depression related to 
chronic pain, which included his back pain.  In September 
2002, a VA psychiatrist diagnosed the veteran has having an 
adjustment disorder with a depressed mood.  Although the 
record contains evidence that the veteran was experiencing 
depression prior to May 5, 2003, there is no indication in 
the record that he attempted to seek benefits prior to May 5, 
2003.  

As to any allegation that his VA treatment records should be 
considered as an informal claim and therefore entitled him to 
an earlier effective, 38 C.F.R. § 3.155(a) provides that 
"[a]ny communication or action, indicating an intent to 
apply for [] benefits [] from a claimant . . . may be 
considered an informal claim. Such informal claim must 
identify the benefit sought."  When a veteran simply seeks 
outpatient treatment and not compensation benefits, it is not 
an informal claim.  Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  Accordingly, the VA treatment records received prior 
to May 5, 2003,  solely reflect that the veteran sought 
treatment for depression and do not reflect an intent to seek 
disability compensation.  Moreover, the veteran did not even 
specify in his May 5, 2003, communication, seeking an 
increased disability rating for his service-connected lumbar 
spine disability, that he was also seeking service connection 
for depression.

Based on the foregoing, the Board concludes that May 5, 2003, 
is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim.  See 
38 C.F.R. § 3.400 (2006).  As the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

IV.  Individual Unemployability
The veteran has three service-connected disabilities.  
Service connection is currently in effect for a lumbosacral 
strain with spondylosis and degenerative disc disease, rated 
40 percent disabling; right leg paresthesia, rated 10 percent 
disabling; and depression, rated 30 percent disabling.  As 
such, he has a total combined rating of 60 percent. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in has not held that 
the veteran meets the criteria for submission of the claim to 
the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran submitted an application for a total rating 
reflecting that he has a high school education and civilian 
work experience in construction and roofing.  The veteran is 
currently unemployed and is receiving disability compensation 
from the Social Security Administration.   The Social 
Security Administration  held that the veteran's entitlement 
to disability compensation began on November 19, 1995 due to 
fracture of the upper limb.  The veteran contends that he is 
unable to work due to his service-connected disabilities; 
specifically, his back and neck pain.

The veteran's service-connected disabilities are lumbosacral 
strain with spondylosis and degenerative disc disease, right 
leg paresthesia, and depression.  It is noted that service 
connection for a cervical spine disorder has been denied.  
Upon VA examination in January 2004, the examiner noted that 
the veteran was unable to work as a roofing contractor 
primarily because of his inability to lift heavy items, climb 
ladders, and walk on roofs while heavily medicated with 
muscle relaxants and narcotics; as well as his inability to 
turn his head effectively.  The examiner opined that that 
veteran could do work that was sedentary, with no bending or 
lifting, allowed him to get up and walk around every thirty 
minutes, and did not require him to turn his head more than 
10 degrees on a regular basis.  In January 2004, the veteran 
underwent cervical spine fusion.  Accordingly, his 
employability was reevaluated by in Mach 2004.  The VA 
examiner held that the veteran was unemployable during his 
period of convalesce but after his recovery he should be able 
to work a sedentary job with minimal bending and lifting and 
the opportunity to stretch and walk periodically.  The 
veteran was reevaluated in July 2004, and a VA examiner again 
held that after his recovery form cervical spine surgery the 
veteran should be able to work a sedentary job.  

Given the evidence as outline above, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  The veteran's service-connected 
lumbosacral strain with spondylosis and degenerative disc 
disease has been rated as 40 percent disabling; his right leg 
paresthesia has been rated as 10 percent disabling; and his 
depression has been rated as 30 percent disabling.  The 
assignment of the aforementioned schedular ratings has been 
confirmed by this Board decision.  There is nothing in the 
record to suggest that the veteran cannot secure and follow 
gainful employment due to his service-connected disabilities.  
Rather, any period of  total unemployability has been 
attributed to his non-service-connected cervical spine 
disorder.  The veteran appears to have various medical 
problems which have contributed to his unemployment and the 
evidence of record simply does not rise to the level of 
showing that the veteran's service-connected disabilities 
restrict his ability to perform gainful activity.  Therefore, 
the veteran's application for a total disability rating based 
on individual unemployability is denied.

ORDER

Entitlement to service connection for a cervical spine 
disorder and cholecystitis is denied.

A disability rating in excess of 40 percent for a lumbosacral 
strain with spondylosis and degenerative disc disease is 
denied.

A disability rating in excess of 10 percent for right leg 
paresthesia due to a lumbosacral strain with spondylosis and 
degenerative disc disease is denied.

A disability rating in excess of 30 percent for depression 
due to a lumbosacral strain with spondylosis and degenerative 
disc disease is denied.

An effective date earlier than May 5, 2003, for the grant of 
service connection of right leg paresthesia is denied.

An effective date earlier than May 5, 2003, for the grant of 
service connection of depression is denied.

Entitlement to a total rating based on individual 
unemployability is denied.

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


